Citation Nr: 0824104	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-16 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a cardiovascular 
condition (claimed as heart condition and hypertension), to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The veteran testified before the undersigned at a personal 
hearing at the RO held in February 2005.  This matter was 
previously before the Board and was remanded in December 
2006.


FINDING OF FACT

A cardiovascular condition was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a cardiovascular condition otherwise related to the 
veteran's active duty service, including to his service-
connected post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
cardiovascular condition, to include as secondary to the 
veteran's service-connected PTSD, have not been met, nor may 
a cardiovascular condition be presumed to have been incurred 
during active duty service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In August 2004 and January 2007 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate secondary service connection 
claims, as well as specifying what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.  The 
letters also advised the veteran as to the information and 
evidence necessary to establish increased ratings or 
effective dates in the event service connection was granted.

The notice was not timely; however, the veteran was not 
prejudiced by this timing error because the veteran's claim 
was readjudicated in the February 2008 supplemental statement 
of the case after receiving appropriate notice in the August 
2004 and January 2007 VCAA letters.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim.  The 
record includes service records, private medical records, VA 
treatment records, and multiple VA examination reports.  As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim, including providing another examination.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For veterans 
who have served 90 days or more of active service during a 
war period or after December 31, 1946, certain chronic 
disabilities, such as heart disease, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for disability which is proximately due to or 
the result of service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  Additionally, in Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc), the Court of Appeals for Veterans 
Claims determined that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. 

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to codify the holding in Allen.  The amended regulation 
appears to contain a more stringent standard for establishing 
secondary service connection than expressed in Allen in that 
the amended regulation requires that the medical evidence 
establish a pre-aggravation baseline level of severity of the 
non-service connected disability before aggravation will be 
conceded.  Prior to these October 2006 amendments, it was 
sufficient to simply show aggravation of a non-service 
connected disability by a service connected disability in 
order to prevail on a claim.  There was no requirement to 
establish a baseline level of severity of the non-service 
connected disability prior to conceding aggravation.  In any 
event, in the present case, the veteran filed his claim prior 
to the October 10, 2006 enactment date of the amendments; 
therefore, the veteran can still avail himself of the less 
stringent guidelines expressed in Allen. 

A review of the record shows no evidence of cardiovascular 
disease prior to the early 1990s.  In 1991 the veteran 
underwent a cardiac workup at a private facility for a 
complaint of chest pain.  His family history of heart 
problems and his smoking history wee noted .  Mild coronary 
artery disease was diagnosed.  The treatment records contain 
no references to the veteran's military service or any 
psychiatric symptoms arising therefrom.  

During the early 1990s the veteran also underwent psychiatric 
evaluations in conjunction with claims against his employer 
for work-related injuries in 1987 and 1988.  He recounted the 
problems he had had as a result of the injuries, specifically 
to his back, but made no mention of military service or 
stressors arising therefrom.  The diagnoses included major 
depression, bipolar disorder and PTSD, all due to the 
physical trauma sustained in the work-related injury.

The relevant evidence of record includes an October 1999 VA 
treatment record which shows that it was the examiner's 
opinion that the veteran had extremely severe PTSD and 
coronary artery disease (CAD) which had synergistically 
exacerbated each other.  It was stated that PTSD was known to 
cause increased adrenergic autonomic outflow which is harmful 
in CAD and that no one in the veteran's family had suffered 
from CAD to this extent at this young age.  

A June 2000 VA examination report contains a handwritten note 
which said "stress of any kind is known as a Class III risk 
factor, which means that it may be related to the development 
of CAD, but that there is little data to support that 
treatment of the PTSD would change cardiac events.  In this 
veteran's case, he has many Class I risk factors (smoking, 
hypertension, hyperlipidemia) which are far more likely to be 
responsible for CAD."  

A July 2000 VA examination report shows that after thoroughly 
reviewing the veteran's claims file and examining the 
veteran, it was the examining psychologist's opinion that the 
question as to whether the veteran's PTSD caused or 
aggravated his heart conditions could not definitively be 
answered.  The examiner pointed out that she was aware of 
research showing a correlation between PTSD symptoms and 
cardiovascular problems, however, a causal connection had not 
been established to the examiner's knowledge.  She noted that 
there clearly appeared to be some lifestyle factors playing a 
role in the veteran's medical status.  The examiner stated 
that the PTSD condition "likely could" influence lifestyle 
factors detrimentally.  She explained that PTSD, and anxiety 
and depression symptoms secondary to PTSD, likely could 
influence the veteran to not take care of himself adequately 
or be highly motivated to eat well and exercise regularly and 
this "could be" detrimental to his cardiovascular 
condition.

A January 2003 VA treatment note from a VA staff cardiologist 
states that the veteran had diagnoses of both CAD and PTSD 
and that this combination complicated the veteran's care in 
that his PTSD has made him much more anxious over his CAD 
than would otherwise be seen.  The examiner noted that 
episodes of chest pain, whether anginal or not, would often 
trigger panic episodes due to the veteran's concern that they 
are anginal.  His CAD caused episodic worsening of this PTSD 
due to the increased stress of his cardiac condition, and his 
PTSD made it more difficult for him to tolerate and for VA to 
evaluate his coronary disease.

A July 2003 VA examination report shows that after reviewing 
the veteran's medical records and interviewing the veteran, 
the examining cardiologist opined that the veteran's PTSD 
"may have" contributed to his development of CAD.  The 
examiner said he based his conclusion on the fact that the 
veteran's PTSD had disrupted his lifestyle to the point of 
being partially responsible for the dissolution of two prior 
marriages with the associated depression and loneliness.  The 
examiner stated that "we know well" that compliance with 
lifestyle recommendations and medications were adversely 
affected in this population.  Historically, prevalence of 
smoking was very high in this group of patients.  His 
dyslipidemia (which also may have been responsible for his 
developing CAD) was also likely to have been affected by 
factors related to his PTSD.  It was the examiner's opinion 
that the veteran deserved to be considered for service 
connection for his CAD as he believed the veteran's severe 
PTSD had contributed to its development.

A February 2004 letter from a Chief of Cardiology at a VA 
facility stated that the veteran had multiple well-
established powerful risk factors for the development of 
coronary disease, including male sex, smoking, hypertension 
and hyperlipidemia.  This doctor stated that he could not 
agree that stress was the major contributing factor to the 
development of the veteran's CAD.  The examiner noted that 
stress "may have" contributed, but that there are many 
patients with CAD who have had the risk factors listed above 
and who do not have a history of PTSD.  He added that it is 
true that patients with PTSD were more likely to be smokers, 
but that he was not in the position to judge the degree to 
which this is true.

After carefully reviewing the above-listed opinions, some 
positive and some negative, the Board found that they had low 
probative value as many contained internal inconsistencies 
and were expressed in speculative terms such as "may have."  
38 C.F.R. § 3.102 provides that service connection may not be 
based on a resort to speculation or even remote possibility. 
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); See also Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  In order to reconcile the varying 
opinions, the Board requested an expert medical opinion from 
the Veterans Health Administration (VHA).

An August 2006 VHA medical opinion from a Board certified 
cardiologist states that a possible link between 
psychological stress and atherosclerotic vascular disease has 
been supported by some studies and not by others and that 
this is a large area of research in psychosomatic medicine 
and that the examiner claimed no special academic expertise 
in the field.  The examiner noted, however, that as a 
clinical cardiologist, the following are relevant to his 
practice:  1) individuals with chronic emotional arousal may 
be more likely to develop heart disease; 2) their heart 
disease may have a greater tendency to progress; and 3) their 
prognosis appears to be adversely influenced.  The examiner 
noted that, on the other hand, these effects appear to be 
considerably smaller than those of the standard risk factors. 

The examiner stated that it was well-documented that the 
veteran had multiple well-proven cardiac risk factors at the 
time of his myocardial infarction and initial detection of 
CAD.  These included hyperlipidemia, diabetes mellitus, 
hypertension, cigarette smoking, overweight, and possible 
family history.  

The examiner stated that if the principle question were 
simply: "What caused his atherosclerotic vascular 
disease?", then clearly these standard life-style and 
genetic risk factors are overwhelmingly responsible.  But in 
this case, the question is "To what extent did the PTSD 
cause or contribute to his CAD?"  The examiner stated that 
if the veteran's PTSD caused his CAD, it did so by one of two 
mechanisms:  1) it caused him to pursue high risk behavior or 
2) the emotional arousal had a direct toxic effect on his 
arteries.  The examiner noted that as a non-behavioral 
medicine specialist, he was not qualified to state whether 
the PTSD caused the veteran to pursue unhealthy behavior.  
However, it was the examiner's professional opinion that the 
overwhelming cause of his coronary artery disease is related 
to his basic risk factor profile (i.e. hyperlipidemia, 
diabetes mellitus, hypertension, cigarette smoking, 
overweight, and possible family history).  The direct effects 
of emotional arousal on the development and progression of 
CAD would be considerably smaller than these risk factors.  
In his summary, the examiner stated that he did not believe 
that the veteran's PTSD was the major factor in directly 
causing or exacerbating his heart disease.

In summary, the VHA physician states that the veteran's 
service-connected PTSD did not cause or aggravate his CAD 
because the veteran had numerous other well-documented high 
risk factors for CAD such as hyperlipidemia, diabetes 
mellitus, hypertension, cigarettes smoking, being overweight, 
etc.  The Board finds this VHA medical opinion which weighs 
against the veteran's claim to have high probative value as 
it was based on a thorough review of the veteran's claims 
file, including the earlier medical opinions, and because it 
contained a thorough rationale for the physician's opinion.  
As such, the Board finds that a preponderance of the evidence 
weighs against the veteran's claim of entitlement to service 
connection for a cardiovascular condition.  It follows that 
entitlement to service connection for a cardiovascular 
condition, claimed as secondary to service-connected PTSD, is 
not warranted.

In closing, the Board notes that the veteran's service 
medical records are devoid of reference to cardiovascular 
conditions and there is no competent evidence showing 
manifestations of a cardiovascular condition within the one-
year period following discharge from active duty service.  
Moreover, there is no competent medical evidence of record 
which relates the veteran's current cardiovascular conditions 
to his period of active duty service.  Therefore, entitlement 
to service connection for a cardiovascular condition on a 
direct service connection or presumptive basis is also not 
warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a cardiovascular condition, to include 
as secondary to service-connected PTSD, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


